AMENDMENT TO

AWARD AGREEMENTS

﻿

The Compensation Committee of the Board of Directors of Southwestern Energy
Company (the “Company”), as Administrator of the Southwestern Energy Company
2013 Incentive Plan, (the “Plan”), approved amendments to the terms and
conditions of the outstanding, unexercised and/or unvested awards granted to the
undersigned pursuant to the Plan (the “Award Amendments,” with the agreements
evidencing awards affected by the Award Amendments called the “Award Agreements”
and this Amendment to Award Agreements being called this
“Amendment”).  Following the Award Amendments, the terms and conditions of the
outstanding awards of the undersigned (the “Employee”) were amended to reflect
the following revisions:

﻿

A.General Term Applicable to All Award Amendments.  The provisions in Section B
below shall apply only if the Employee has signed and complied in all material
respects with the terms of the Retirement Agreement between the Company and the
Employee in connection with the Employee’s separation from the Company (the
“Separation Agreement”), and has not rescinded or terminated the Retirement
Agreement or revoked any of the releases contained therein, delivered pursuant
thereto or contemplated thereby, and the provisions of this Amendment are
subject in all respects to the terms of the Retirement Agreement. This Amendment
is effective as of the Effective Date (as defined in the Retirement
Agreement).  Any capitalized terms used in this Amendment that are otherwise
undefined shall have the meaning provided by the Retirement Agreement or the
applicable Award Agreements.  Except as provided in this Amendment, the terms of
Award Agreements shall remain in effect, including any termination or forfeiture
provisions due to the termination of the Employee’s employment with the Company.

﻿

B.Amendment to each Stock Option Award Agreement.

﻿

Special Provisions Regarding Vesting and Option Exercise Period

﻿

General.  The provisions of this Section shall apply only to stock options
previously issued to the Employee prior to the Separation Date that are
unexercised on the Separation Date, and shall supersede any contrary provisions
elsewhere in the applicable Award Agreements or the Plan.

﻿

Options:  All unvested incentive stock options or nonqualified stock options to
which this Amendment applies shall be vested on the Separation
Date.  Notwithstanding anything to the contrary in the applicable Award
Agreements, the applicable Plan or this Amendment, the Employee shall not be
permitted to exercise an option prior to the date that such option was
originally scheduled to become vested.

﻿

Expiration of Stock Options.  Any stock options to which this Amendment applies
shall not terminate under any other provisions of the applicable option
agreement or the applicable Plan on account of the termination of the Employee’s
employment with the Company and all of its subsidiaries, but rather shall
terminate upon the original expiration date of the stock option.





--------------------------------------------------------------------------------

 

The Employee agrees that if he has previously received an award of incentive
stock options, then any portion of those options which is not exercised within
three months following the Separation Date will be automatically converted to
nonqualified stock options, and will lose their special tax treatment under
Section 422 of the Code, due to the execution of this Amendment.

IN WITNESS WHEREOF, the undersigned, on the date noted below, hereby
acknowledges and accepts the terms and conditions of the Award Amendments as
described in this Amendment.

﻿

   /s/ John E. Bergeron, Jr.         

JOHN E. "JACK" BERGERON JR.

﻿

Date:     December 20, 2018         

﻿

﻿

﻿



--------------------------------------------------------------------------------